AGREEMENT

 

THIS AGREEMENT is made as of the 10th day of October, 2006 by and between Hudson
Technologies, Inc., 275 North Middletown Road, Pearl River, New York 10965,
Hudson Technologies of Tennessee, dba Hudson Technologies Company, 275 North
Middletown Road, Pearl River, New York 10965 (hereinafter Hudson Technologies,
Inc. and Hudson Technologies of Tennessee, dba Hudson Technologies Company are
collectively referred to herein as "Hudson") and Charles F. Harkins, residing at
8 William Close, Warwick, New York 10990 ("Executive").



 

WHEREAS, the Executive is an executive officer of Hudson and currently holds the
title of Vice President Sales of Hudson; and



WHEREAS, Hudson Technologies of Tennessee, dba Hudson Technologies Company is a
separate, wholly owned subsidiary of Hudson Technologies, Inc. and is made a
party to this agreement for the purpose of implementing the terms of this
agreement; and



WHEREAS, Hudson and the Executive acknowledge that, because the Executive's
duties and responsibilities will bring the Executive into contact with Hudson's
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive; and



WHEREAS, Hudson and the Executive acknowledge that the Executive's talents,
knowledge and services to Hudson are of a special, unique, and extraordinary
character and are of particular and peculiar benefit and importance to Hudson;
and



WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel
from, the Executive , as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson or the Company.



 

NOW, THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive, the payments, rights and benefits granted, and the mutual
covenants and conditions contained herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, it is agreed:



 

1. TERMINATION: The following payments and benefits (hereinafter "Severance
Benefits") will be provided to the Executive by Hudson in the event of a
Termination of Employment (as hereinafter defined) of the Executive:



A. Executive will continue to receive his annual base salary, based upon his
annual base salary as of the date of his Termination of Employment (as
hereinafter defined), for a period of eighteen (18) months (the "Severance
Period"), with payroll to be made every two weeks, or at such other frequency
based upon Hudson's normal payroll practice. Hudson shall deduct from
Executive's continuing payroll all normal tax withholdings and deductions which
Hudson is required by law to make.



B. On or before the Executive's last day of employment with Hudson, Hudson will
pay to the Executive a lump sum payment in an amount equal to a pro rata bonus
through the date of Termination of Employment (the "Pro-Rata Bonus"). For
purposes of this paragraph "1.B.", the Pro-Rata Bonus shall be an amount equal
to the highest bonus earned by the Executive in any calendar year within the
three (3) calendar years immediately preceeding the date of Termination of
Employment, pro rated for the period served during the year in which the
Termination of Employment occurs. Hudson shall deduct from this bonus payment
all normal tax withholdings and deductions which Hudson is required by law to
make.



Notwithstanding the foregoing, Hudson shall not be obligated to pay the Pro-Rata
Bonus to the Executive if as of the date of Termination of Employment (i) Hudson
is operating at a level of performance, on a year to date basis, below Hudson's
net profit goals as established by Hudson's Budget (as hereinafter defined), or
(ii) the Executive is acting at a level of performance, on a year to date basis,
such that he has not achieved all of the performance criteria established by the
Executive's Budget (as hereinafter defined). For purposes of this subparagraph
"B", Hudson shall prepare a profit and loss statement showing Hudson's total
year to date net profit as of the close of business the day prior to the date of
Termination of Employment, and as compared to the net profit under Hudson's
Budget (the "Interim P&L").



C. On or before the Executive's last day of employment with Hudson, Hudson will
pay to the Executive a lump sum payment for the Executive's unused vacation for
the year in which the Termination of Employment occurs, equal to the number of
prorata unused vacation days on the date of Termination of Employment, as
determined in accordance with Hudson's standard vacation policy, multiplied by
the Executive's daily base salary on the date of Termination of Employment.
Hudson shall deduct from this bonus payment all normal tax withholdings and
deductions which Hudson is required by law to make.



D. The Executive's participation in life, health and dental insurance,
disability insurance, and any other benefits (the "Benefits") provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. If for any reason Hudson is unable to continue any or all of the
Benefits as required herein, Hudson shall pay to the Executive a lump sum cash
payment equal to the value of the Benefits that cannot be provided.



E. All stock options, stock appreciation rights, and any similar rights which
the Executive holds on the date of Termination of Employment shall become fully
vested and be exerciseable on the date of Termination of Employment, and shall
remain exerciseable following the Termination of Employment until (i) expiration
of the Severance Period, (ii) termination of Severance Benefits pursuant to
paragraph "6" below, or (iii) expiration of the original term of the stock
option, stock appreciation right or similar right, whichever first occurs.



F. In the event the Executive is terminated pursuant to paragraph "3.B." below,
within ten (10) days after such termination, Hudson will pay to the Executive a
lump sum payment in an amount equal to the the amount that Executive's base
salary was reduced during the period of the Executive's Disability (as defined
below) pursuant to the provisions of paragraph "3" below.



G. For purposes of this agreement, the following definitions will apply:



(i) A "Termination of Employment" shall take place in the event that the
Executive's employment is terminated (a) by Hudson without Cause (as hereinafter
defined) or (b) by the Executive within thirty (30) days of the occurrence of an
event constituting Good Reason (as hereinafter defined).



(ii) "Cause" shall exist if the act(s) or conduct of the Executive make it
unreasonable to require Hudson to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive's willful and
continued refusal to perform, or the Executive's willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson's standard business practices and policies, including
but not limited to violation of Hudson's Code of Business Conduct and Ethics or
Hudson's Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse affect upon the financial condition or business
reputation of Hudson, (e) the Executive's conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs "4" or "5" of this
agreement, (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).



(iii) "Good Reason" shall mean (a) the Executive is assigned any duties or
responsibilities, without his consent, that are materially inconsistent with his
position, duties, responsibilities or status, (b) Hudson requires the Executive,
without his consent, to be based at a location which is more than fifty (50)
miles from Hudson's corporate headquarters, currently located at 275 North
Middletown Road, Pearl River, New York 10965, (c) except as provided in
paragraph "1.J." below, the Executive's annual base salary is reduced, except to
the extent that the annual base salaries of all Named Executives (as defined
below) are reduced due to the adverse financial condition of Hudson and further
providing that the Executive's annual base salary may not be reduced to a level
that is less than ninety (90%) percent of the Executive's annual base salary as
of the date herein, (d) the Executive's benefits are reduced, except to the
extent that such reductions are made by Hudson on a company-wide basis and
affect all Named Executives that participate in such benefits, (e) except as
provided in paragraph "1.J." below, the Executive experiences in any year a
reduction in bonus compensation or other incentive compensation, or a reduction
in the ratio of the Executive's incentive compensation, bonus or other such
payments to his base compensation, or a reduction in the method of calculation
of the Executive's incentive compensation, bonus or other such payments if these
benefits or payments are calculated other than as a percentage of base salary,
except to the extent such reduction applies equally or proportionally, as the
case may be, to all Named Executives of Hudson. An isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Hudson within
ten (10) days after Hudson's receipt of notice thereof given by the Executive
shall not constitute Good Reason.



(iv) "Budget" shall mean (a) as to Hudson, the projected annual and monthly
revenues, expenses and net profit goals approved and accepted by Hudson's board
of directors for the applicable fiscal year, and for each month individually in
that fiscal year, and (b) as to Executive, all performance criteria capable of
being measured on a month to month basis, if any, that have been established for
the Executive under any bonus or other incentive compensation plan covering the
applicable fiscal year.



(v) "Named Executive(s) shall mean Kevin Zugibe, Brian Coleman, James Buscemi,
Charles Harkins, and Stephen Mandracchia.



H. Hudson's obligation to pay the compensation and to make the arrangements
provided in this paragraph "1" shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment or other right which Hudson may have against the
Executive or anyone else, provided, however, that as a condition to payment of
amounts under this paragraph "1", the Executive shall execute (i) a general
release and waiver, in form and substance reasonably satisfactory to Hudson, of
all claims relating to the Executive's employment by Hudson and the termination
of such employment, including, without limitation, discrimination claims,
employment-related tort claims, contract claims and claims under this Agreement
(other than claims with respect to benefits under any tax-qualified retirement
plans or continuation of coverage or benefits solely as required under ERISA),
and (ii) an agreement expressly acknowledging and reaffirming the covenants and
restrictions contained in paragraphs "4" and "5" below, and the remedies
available to Hudson under paragraph "6" below.



I. All amounts payable by Hudson pursuant to this paragraph "1" shall be paid
without notice or demand. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made pursuant to
this paragraph "1" and, except as provided in paragraph "6" below, the obtaining
of any other employment shall not result in a reduction of Hudson's obligation
to make the payments, benefits and arrangements required to be made under this
paragraph "1".



J. Executive expressly acknowledges that the following shall not constitute
"Good Reason" for purposes of this paragraph "1":



(i) Establishing a new or different bonus or incentive compensation plan(s) in
any subsequent year based upon new or different criteria for calculating the
applicability of, and the amount of any bonus or incentive compensation award
due to the Executive, provided that any new or different bonus or incentive
compensation plan, and any award under said plan, applies equally or
proportionally, as the case may be, to all Named Executives; except that Hudson
may establish separate performance criteria and payment amounts for awards under
such plan for each Named Executive that are reasonably achievable and reasonably
related to such Executive's normal duties and responsibilities;



(ii) A reduction of the Executive's bonus compensation or other incentive
compensation that (a) results from Hudson operating at a level of performance
below Hudson's Budget, (b) results from the Executive's failure or inability to
attain, in whole or in part, any or all of the performance criteria established
for the Executive under the said plan, (c) results from application of the terms
of such bonus or incentive compensation plan, or (d) is based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities during the period covered by the bonus or incentive
compensation plan including, without limition, due to the Executive's Disability
(as defined herein);



(iii) A reduction of the Executive's annual base salary based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities, provided that the Executive's annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive's
annual base salary as of the date herein;



(iv) A reduction in the Executive's annual base salary pursuant to the
provisions of paragraph "3" below.



 

2. TERMINATION FOR CAUSE: Hudson may at any time terminate the employment of the
Executive for Cause (as defined in paragraph "1" above) upon five (5) days prior
written notice to Executive. If Executive is terminated for cause, he shall be
entitled to no Severance Benefits and shall be entitled to no bonus payment that
might otherwise be owed to him even if he worked for the entire year. In the
event of termination under this section, Hudson shall pay Executive all amounts
which are then accrued but unpaid, including unpaid vacation as determined in
accordance with Hudson's standard vacation policy, within thirty (30) days after
the date of notice. Hudson shall have no further or additional liability to
Executive.



 

3. DISABILITY: A. If Executive is unable to perform his services by reason of
illness, injury or incapacity (hereinafter "Disabled" or "Disability"), he will
continue to receive his base salary and all benefits for a period of eight (8)
weeks after the commencement of the Disability. If Executive is unable to
perform his services by reason of his Disability for a period of more than eight
(8) consecutive weeks, the Executive's annual base salary during the continued
period of Disability shall be reduced by twenty-five (25%) percent. Executive's
full compensation shall be reinstated upon his return to employment and the
discharge of his full duties. Hudson shall have the right to reduce the amount
paid to the Executive pursuant to this paragraph "3" by an amount equal to any
disability payments or benefits actually received by Executive under or pursuant
to any disability program or supplemental disability insurance plan(s) provided
by Hudson at Hudson's expense.



B. Notwithstanding the foregoing, Hudson may terminate the employment of
Executive at any time after Executive has been Disabled for a continuous period
of more than 120 calendar days. Termination of the Executive after the said 120
calendar period shall not be deemed a Termination for Cause (as defined in
paragraph "1" above") and shall entitle the Executive to receive the payments
and benefits provided by Paragraph "1" upon Termination of Employment, except
that, for purposes of such payments and benefits, the Severance Period shall be
deemed to commence the date of the commencement of the Executive's Disability.



 

4. CONFIDENTIALITY: A. Executive expressly acknowledges and agrees as follows:



(i) Hudson expends a significant amount of funds annually on researching and
developing solutions and proprietary techniques related to the products and
services it offers or is seeking to offer, and has developed substantial
confidential, proprietary, and trade secret information, and this confidential,
proprietary, and trade secret information, if misused, disclosed,
misappropriated or used by others, would be very injurious and result in
irreparable harm to Hudson.



(ii) Hudson's Confidential Information (as hereinafter defined) constitute
valuable commercial assets of Hudson and are not readily available to the
general public or by any persons not employed by or otherwise associated in a
position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by
means of restrictions upon those to whom the information will become known
prohibiting use or disclosure.



(iii) Executive's position with Hudson will provide the Executive with access to
or knowledge of Hudson's Confidential Information.



(iv) Hudson's Confidential Information has or will become known to Executive
only as a result of his employment with Hudson. To the extent that Executive was
previously engaged, on his own or with others, in a business that provided the
same or similar services as those provided by Hudson, Executive further
acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson's
Confidential Information is not confidential or should not be protected from use
or misappropriation.



B. In light of the foregoing, Executive understands, acknowledges, and agrees to
the following terms and conditions regarding Confidential Information.



(i) All Confidential Information is the property of Hudson, and Executive shall
not, without the express written consent of Hudson, directly or indirectly use,
disseminate, disclose, or in any way reveal, either during Executive's
employment or at any time thereafter, all or any part of the Confidential
Information, other than to use such Confidential Information for the purposes
authorized by Hudson and only for the benefit of Hudson.



(ii) Hudson shall be the sole owner of, and Executive hereby assigns to Hudson,
any and all property rights to all Intellectual Property (as hereinafter
defined) made, conceived, originated, devised, discovered, invented, or
developed before, during, or after the term of Executive's employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive's employment or
by Executive's use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive's own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson's business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson to secure any patent, copyright, trademark and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.



(iii) Upon request by Hudson at any time, and upon termination from employment
with Hudson, whichever is sooner, Executive shall immediately deliver to Hudson
any and all information and property of Hudson in whatever form it exists,
including but not limited to all Confidential Information, and all copies
thereof or materials containing or derived from Confidential Information.



C. As used in this agreement: "Confidential Information" means all information
not publicly-available (but including information that is publicly available as
a result of a breach by Executive of paragraphs "4" and "5") and not generally
known or used by Hudson's competitors or in the industry, and which could be
harmful to Hudson if disclosed to persons outside of Hudson and which includes,
but is not limited to:



(i) Intellectual Property (as hereinafter defined;



(ii) Technical information, such as, but not limited to: Hudson's plant
organization and designs; product formulation, manufacturing, performance and
processing data; and research and development results and plans;



(iii) Product information, such as, but not limited to: non-public details of
Hudson's products and services, including (but not limited to) its existing
refrigerant, decontamination, reclamation and recovery products and services, as
well as those being developed; specialized equipment and training; product
plans, drawings and specifications; and performance capabilities, strengths and
weaknesses;



(iv) Strategic information, such as, but not limited to: Hudson's material
costs; supplier and vendor information; overhead costs; pricing; profit margins;
banking and financing information; and market penetration initiatives and
strategies;



(v) Organizational information, such as, but not limited to: Hudson's personnel
and salary data; information concerning the utilization of facilities; merger,
acquisition and expansion information; and equipment utilization information;
Hudson manuals, policies and procedures;



(vi) Marketing and sales information, such as, but not limited to: Hudson's
licensing, marketing and sales techniques and data; customer lists; customer
data, such as, but not limited to, their personnel, project, financial and
account status, individual needs, historical purchases, contact information;
product development and delivery schedules; market research and forecasts; and
marketing and advertising plans, techniques and budgets; and



(vii) Advertising information, such as, but not limited to: Hudson's overall
marketing policies; the specific advertising programs and strategies utilized by
Hudson; and the success or lack of success of those programs and strategies.



D. As used in this agreement, "Intellectual Property" means all information
concerning the evaluation, design, engineering, construction, marketing, and
sales of the products and services provided by Hudson and which includes, but is
not limited to: any and all patents, patents pendings, trademarks, copyrights,
and any and all applications for same issued to and/or applied for by Hudson;
any and technological (including software), educational, operational, and
financial innovations, discoveries, inventions, designs, and formulae; tests;
performance data; processes or production methods; improvements to all such
property; and all recorded material defining, describing, illustrating, or
documenting in any fashion, all such property, whether written or not and
whether stored in plain, code or other form; without regard to whether such
property is patentable, copyrightable, or subject to trade/service mark
protection, and if patentable, copyrightable, or subject to trade/service mark
protection, without regard to whether a patent, copyright, or trademark or
service mark has been sought or obtained.



 

5. NON-COMPETITION / NON-SOLICITATION:



A. Executive expressly acknowledges and agrees as follows: Hudson compensates
its Executives, among other things, to develop and to pursue, on Hudson's
behalf, good relationships and goodwill with all customers and potential
customers, whether developed by Executive or others within the Hudson
organization; Hudson's Confidential Information, if used in competition with
Hudson, or disclosed to a competitor of Hudson, would be very injurious to
Hudson, resulting in irreparable harm to Hudson; by virtue of his position with
Hudson, Executive will be exposed to, acquire and develop knowledge of
Confidential Information that Hudson uses throughout the country and elsewhere
in the world, not just in the area of Executive's employment, in particular
Confidential Information related to Hudson's customers, operations, and its
suppliers; Executive is able to be gainfully employed by other employers, within
a reasonable distance of Executive's place of employment with Hudson, in a
variety of other industries and businesses that are engaged in businesses that
do not involve and are not competitive with any part of Hudson's business.



B. In light of the foregoing, Executive agrees that, while Executive is employed
by Hudson, and continuing until the expiration of the Covenant Period (as
hereinafter defined):



(i) Executive shall not compete with Hudson, directly or indirectly, whether for
Executive's own behalf or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business entity, whether for
profit or not-for-profit, by (a) being employed by, participating in, or
otherwise being materially connected in the conduct of any business activity
that involves providing services that are like or similar to, or competitive
with, any one or more of the products or services provided by Hudson, within the
Restricted Territory (as hereinafter defined), or (b) calling upon, contacting,
diverting, soliciting, or doing business for or with any "Client" of Hudson (as
defined below) for the purpose of offering or providing any business or service
that involves services that are competitive with or would replace or be a
substitute for any one or more of the products and services provided by Hudson.



(ii) Executive shall not directly or indirectly, without the prior written
consent of Hudson, (a) induce, solicit, entice, or encourage any officer,
director, employee or other individual to leave his or her employment with
Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee or other individual to compete in any way with Hudson, or to violate
the terms of any employment, non-competition, confidentiality or similar
agreement with Hudson; or (c) employ, offer to employ, contract with, offer to
contract with, or do business with any officer, director, employee or other
individual who is employed by Hudson.



C. For purposes of this paragraph "5", the Covenant period shall be eighteen
(18) months after the Executive's last day of the employment with Hudson,
regardless of the reason underlying the termination of Executive's employment.



D. Executive acknowledges that many of Hudson's services are remedial in nature
and, as such, its customers may utilize Hudson's services on an infrequent basis
over an extended period of time, or following a protracted sales cycle.
Executive also acknowledges that because of his position, he will likely have
knowledge of all customers of Hudson through access to the Confidential
Information, whether or not located within the Restricted Territory (as
hereinafter defined). Accordingly, for purposes of this paragraph "5", the term
"Client" shall mean any (a) potential customer of Hudson upon whom Executive
called, or with whom Executive had contact, during the last eighteen (18) months
of Executive's employment, (b) any potential customer as to whom Executive
assisted in making an offer to provide services or as to whom Executive was
involved in regard to planning, marketing, conducting, or overseeing the offer
of Business Services to the potential customer, (c) any potential customer whose
identity Executive learned during the last eighteen (18) months of Executive's
employment with Hudson, or learned from Confidential Information at any time, or
(d) any customer for whom Hudson has provided services or products to at any
time during the thirty six (36) months preceding the last day of the Executive's
employment with Hudson and whose identity as a Hudson customer Executive learned
from Confidential Information at any time.



E. The Executive acknowledges that the nature of Hudson's business is such that
it provides its services to customers over a large geographic area, and that
Hudson services customers within a geographical radius in excess of three
hundred (300) miles from each of Hudson's locations. Accordingly, the
"Restricted Territory" is defined as a three (300) mile radius of each of the
Hudson's places of business located in the following cities: Pearl River, New
York; Champaign, Illinois; Charlotte, North Carolina; Baton Rouge, Louisiana;
Seattle, Washington; Dallas, Texas; Phoenix, Arizona.



F. In order to assure Hudson of the full eighteen (18) months of the covenant
period within which to protect its goodwill and to prevent Executive from
unfairly benefiting by violations of this paragraph "5", the provisions and
requirements of this paragraph "5" shall be extended for a period of time beyond
the Covenant Period equal in length to the total length of time during which
Executive is in violation of any one or more provisions of this Section.



G. In the event it is determined by a Court or other authority of competent
jurisdiction that any provision, or portion of a provision, of this paragraph
"5" is not enforceable under the law governing this Agreement, the unenforceable
provision or portion thereof may be stricken, and the remainder of the provision
and of this paragraph "5" shall be valid and fully enforceable, in all respects.
Further, if any provision of this Agreement is found to be overbroad or
unenforceable, the court or other authority with competent jurisdiction is
expressly authorized to conform the provision to the extent necessary to remedy
any deficiency and render it valid and enforceable. No portion of this Agreement
may be amended except in a form of writing signed by both parties or their
representatives.



H. In addition to his continued employment and the provisions of paragraphs "1",
"2" and "3" above, Hudson has made a lump sum cash payment to Executive in the
amount of four thousand ($4,000.00) dollars, and has delivered to Executive
7,900 stock options issued under the Company's 1997 Stock Option Plan, which
options shall become exerciseable and vest immediately upon issuance and shall
remain exerciseable following the Termination of Employment until (i) one year
after the expiration of the Severance Period, (ii) one year after termination of
Severance Benefits pursuant to paragraph "6" below, or (iii) expiration of the
original term of the stock option, whichever first occurs. Executive hereby
acknowledges receipt of that lump sum payment and of the stock options, and
specifically acknowledges and agrees that the payment and the options constitute
good, valuable and sufficient consideration for the covenants and restrictions
contained in this paragraph "5".





6. REMEDIES:



A. In the event that Executive breaches any term or provision of paragraphs "4"
or "5" of this Agreement, Hudson shall be immediately, permanently and
irreparably damaged and shall be entitled, in addition to, and without limiting
Hudson's right to, any and all other legal and equitable remedies and damages,
(i) to a temporary restraining order ex parte, to a preliminary injunction, and
to a permanent injunction, to restrain Executive's actions or the actions of
others acting on Executive's behalf, (ii) to terminate all future Severance
Benefits through the remainder of the Severance Period, and (iii) to recover
from the Executive all Severance Benefits actually paid to the Executive,
including any costs or expenses actually incurred by Hudson in providing such
Severance Benefits. Executive agrees that Executive will not be damaged by
enforcement of this covenant as Executive can obtain many other types of gainful
employment without violating the provisions of paragraphs "4" or "5", so that no
bond shall be required, and if the Court requires a bond to be posted, it shall
not exceed $500.00.



B. All of Executive's covenants and obligations under paragraphs "4" and "5" of
this Agreement shall survive, and shall remain enforceable, for so long as
Executive is employed and after termination of employment for any reason, and
shall survive despite future promotions, raises, changes in position or
compensation, demotions, and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson's successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs "4" and "5".



C. Hudson and Executive shall each bear and be responsible for their own
attorneys' fees, expenses and disbursements incurred in any litigation brought
by either party to enforce or interpret any provision contained in paragraphs
"4" or "5" of this Agreement.



 

7. NOTICES: All notices required or permitted to be given under this agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, to the Executive at his residence, and to Hudson at its principal
office located at 275 North Middletown Road, Pearl River, New York 10965,
attention Chief Executive Officer, or at such other address as any party
specifies by giving proper notice.



 

8. SUCCESSORS: This agreement shall be binding upon and shall inure to the
benefit of the Exective and his estate. Neither this Agreement nor any rights
hereunder shall be assignable by the Employee.



This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term "successor" shall mean
any person, firm, corporation or business entity or affiliate therof which at
any time, whether by merger, purchase or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.



 

9. EMPLOYMENT AT WILL; CONSEQUENCES OF TERMINATION: Nothing herein shall be
deemed to create an agreement for employment of Executive for any specified term
or period of time. Hudson expressly agrees that at any time the Executive may
resign or otherwise terminate his or her employment with Hudson, for any reason
or for no reason, subject to the provisions contained herein. Likewise, the
Executive expressly agrees that at any time Hudson may terminate the employment
of the Executive for any reason or for no reason, subject to the provisions
contained herein.



 

10. INDEMNIFICATION: In the event that any litigation shall be brought to
enforce or interpret any provision contained in paragraphs "1", "2" or "3" of
this Agreement, then, provided that the Executive prevails to any extent, Hudson
shall reimburse or indemnify the Executive for the Executive's reasonable
attorneys' fees, expenses and disbursements incurred in such litigation,
including the costs of enforcement.



 

11. CONTROLLING LAW: This Agreement and all other issues regarding the
employment of the Employee shall be governed by the laws of the State of New
York, without reference to its conflicts of law principles.



 

12. ENTIRE AGREEMENT: This Agreement represents the entire agreement and
understanding of the parties regarding the employment of the Executive, and all
prior or contemporaneous agreements, representations, or understanding are
expressly superseded by, and do not survive this Agreement. Executive has not
relied upon any inducement, promise, representation, or assurance, other than
those expressly set out herein. Except as expressly permitted herein, this
Agreement may not be modified or amended except in writing signed by all parties
hereto.



 

IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.



Hudson Technologies, Inc. Hudson Technologies of Tennessee dba Hudson
Technologies Company    By: /s/ Brian F. Coleman By: /s/ Brian F. Coleman    /s/
Charles F. Harkins   Charles F. Harkins  

